          Case 1:18-cv-08653-VEC-SDA Document 228 Filed 03/17/21 Page 1 of 22




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                             CIVIL CASE #:

 V.                                                   1:18-CV-08653-VEC

 GOODMAN                                              JUDGE VALERIE E. CAPRONI



 PLAINTIFF’S AMENDED NOTICE OF MOTION (WITH MEMORANDUM OF LAW
IN SUPPORT OF MOTION) FOR JUDICIAL NOTICE OF DOCUMENTS AND FACTS
    IN SUPPORT OF DISCOVERY AND PRELIMINARY INJUNCTIVE RELIEF



                         THIS PLEADING AMENDS ECF. NO. 216.

Pursuant to Federal Rule of Evidence 201, and in connection with Plaintiffs’ Motion for

Preliminary Injunctive Relief and discovery, Plaintiff respectfully requests that the Court take

judicial notice of the following federal lawsuit and artifact that involves the Defendant as a party:

          Civil Action No. 3:17-cv-00601, U.S.D.C. for E.D.Va., ROBERT DAVID STEELE &
           EARTH INTELLIGENCE NETWORK vs. JASON GOODMAN

           MEMORANDUM OPINION, 07/02/20, Judge Lauck, Richmond, Virginia (attached)


A Certificate of Service appears on the LAST page of this pleading.

Signed this seventeenth day of March 2021.

               Respectfully,                                       D. GEORGE SWEIGERT
                                                                    GENERAL DELIVERY
                                                               NEVADA CITY, CA 95959-9998
               D. Geo. Sweigert                        SPOLIATION-NOTICE@MAILBOX.ORG




                                                  1
        Case 1:18-cv-08653-VEC-SDA Document 228 Filed 03/17/21 Page 2 of 22




                                   MEMORANDUM OF LAW

 I.         THE COURT MAY TAKE JUDICIAL NOTICE OF FACTS THAT ARE
            NOT SUBJECT TO REASONABLE DISPUTE WHERE THEIR ACCURACY
            CAN BE DETERMINED BY RELIABLE SOURCES

Pursuant to Rule 201(b)(2) of the Federal Rules of Evidence, courts may take judicial notice of

facts that are not subject to reasonable dispute and are capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned. Where a

Court is supplied with the necessary information, taking judicial notice is mandatory. See Fed. R.

Evid. 201(d).

 II.         COURT RECORDS ARE SUBJECT TO JUDICIAL NOTICE

Pleadings and court filings are just the kind of documents that are not subject to reasonable

dispute and are capable of accurate and ready determination under Rule 201(b)(2) of the Federal

Rules of Evidence. Accordingly, it is proper for courts to take judicial notice of the existence of

such documents. See Roe v. Johnson, 334 F. Supp. 2d 415, 419-20 (S.D.N.Y. 2004) (recognizing

that a court, pursuant to Rule 201(b), may take notice of the public record, including complaints

and court opinions); see also A.I. Trade Finance, Inc. v. Centro Internationale Handelsbank AG,

926 F. Supp. 378, 387 (S.D.N.Y. 1996) (in taking judicial notice of a judgment in Vienna,

Austria, the court pointed out that “[t]he Second Circuit has noted that Rule 201 permits a court

to take judicial notice of a foreign judgment”).

 III.           CONCLUSION


For the reasons set forth above, the Plaintiff respectfully requests that the Court grant, in its

entirety, the Plaintiff’s Motion for Judicial Notice of Documents and Facts.
                                                   2
     Case 1:18-cv-08653-VEC-SDA Document 228 Filed 03/17/21 Page 3 of 22




A Certificate of Service appears on the LAST page of this pleading.

Signed this seventeenth day of March 2021.

            Respectfully,                                      D. GEORGE SWEIGERT
                                                                GENERAL DELIVERY
                                                           NEVADA CITY, CA 95959-9998
            D. Geo. Sweigert                       SPOLIATION-NOTICE@MAILBOX.ORG




                               CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the seventeenth day of
March, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                      Jason Goodman, CEO
 U.S. District Court 500 Pearl Street              Multimedia System Design, Inc.
 New York, New York 10007-1312                     252 7th Avenue, Apart. #6S
                                                   New York, NY 10001
 EMAIL:
                                                   truth@crowdsourcethetruth.org
 temporary_pro_se_filing@nysd.uscourts.gov




                                                                       D. GEORGE SWEIGERT
                                                                           Pro Se Non-Attorney
                                                                        GENERAL DELIVERY
                                                                      NEVADA CITY, CA 95959




                                               3
Case 1:18-cv-08653-VEC-SDA Document 228 Filed 03/17/21 Page 4 of 22




                       ATTACHMENT “A”




                                 4
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 1 of Page 5 of 223104
                                                               18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 2 of Page 6 of 223105
                                                               18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 3 of Page 7 of 223106
                                                               18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 4 of Page 8 of 223107
                                                               18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 5 of Page 9 of 223108
                                                               18 PageID#
CaseCase 1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                  196 Filed228  Filed 03/17/21
                                            07/02/20   Page 6 ofPage 10 of 223109
                                                                 18 PageID#
CaseCase 1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                  196 Filed228  Filed 03/17/21
                                            07/02/20   Page 7 ofPage 11 of 223110
                                                                 18 PageID#
CaseCase 1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                  196 Filed228  Filed 03/17/21
                                            07/02/20   Page 8 ofPage 12 of 223111
                                                                 18 PageID#
CaseCase 1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                  196 Filed228  Filed 03/17/21
                                            07/02/20   Page 9 ofPage 13 of 223112
                                                                 18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 10 ofPage 14 of 223113
                                                                18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 11 ofPage 15 of 223114
                                                                18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 12 ofPage 16 of 223115
                                                                18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 13 ofPage 17 of 223116
                                                                18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 14 ofPage 18 of 223117
                                                                18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 15 ofPage 19 of 223118
                                                                18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 16 ofPage 20 of 223119
                                                                18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 17 ofPage 21 of 223120
                                                                18 PageID#
CaseCase  1:18-cv-08653-VEC-SDA
     3:17-cv-00601-MHL   DocumentDocument
                                 196 Filed228  Filed 03/17/21
                                           07/02/20  Page 18 ofPage 22 of 223121
                                                                18 PageID#
